19 F.3d 10
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mark Steven FORTIER, Plaintiff-Appellant,v.Travis MEDLOCK, South Carolina State Attorney General;Cameron Currie, State Solicitor;  Pete Logan, State LawEnforcement Division Agent;  Paul Atencio, State LawEnforcement Division Agent;  James Charlton, PostalInspector;  Paul Short, Jr., Circuit Court Judge, in theirofficial and personal capacity under the color of state law,Defendants-Appellees.Mark Steven FORTIER, Plaintiff-Appellant,v.George SPEEDY, Attorney at Law, Defendant-Appellee.
Nos. 93-6851, 93-6852.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 3, 1994.Decided March 1, 1994.

Appeals from the United States District Court for the District of South Carolina, at Columbia.  David C. Norton, District Judge.  (CA-92-3312-3-18AJ, CA-92-3313-3-18AJ)
Mark Steven Fortier, pro se.
D.S.C.
AFFIRMED.
Before HALL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Mark Steven Fortier appeals from the district court's orders denying relief under 42 U.S.C. Sec. 1983 (1988).  Our review of the record and the district court's opinions accepting the recommendations of the magistrate judge discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Fortier v. Medlock, No. CA-92-3312-3-18AJ (D.S.C. July 12, 1993);  Fortier v. Speedy, No. CA-92-3313-3-18AJ (D.S.C. July 12, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.